STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

GUSTAVE          J.    LABARRE,        JR.,     ET                               NO.     2021    CW    1449
AL.


VERSUS


OCCIDENTAL             CHEMICAL        COMPANY,                                         MARCH    7,   2022
ET    AL.




In    Re:             National        Union      Fire    Insurance        Company        of    Pittsburgh,
                      PA.     and     AIG     Specialty        Insurance                                   for
                                                                            Company           applying
                      supervisory             writs,      23rd     Judicial            District       Court,
                      Parish    of     Assumption,        No.    33796.




BEFORE:               HOLDRIDGE,        PENZATO,        AND    HESTER,    JJ.


        WRIT DENIED.


                                                         AHP
                                                         CHH


        Holdridge,              J.,      concurs        and     would     deny     the        writ    on   the

showing          made.




COURT       OF    APPEAL,       FIRST         CIRCUIT




      DEPUTY           CIgNK    OF    COURT
                 FOR    THE    COURT